Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08-12-2022 has been entered and considered.
Claims 1-14 and 16-25 are pending in the current application.
Claims 1-14 and 16-25 remain rejected as discussed below.
Claim 15 canceled.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12, 16-19, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham (US 6,721,334) in view of Fukuda et al (US 8,351,434; Hereinafter referred to as Fukuda) in view of Zuk (US 2016/0094516) and further in view of Frank et al (US 2004/0073694, hereinafter referred to as Frank).
Regarding claim 1, 16, and 23, Ketcham discloses an apparatus comprising a network interface card (NIC) including circuitry to receive different sets of packets (see at least abstract and figures 4 and 7); determine a different common attribute for the different sets of packets, at least some of the different common attributes based on different header fields of the different sets of sequential packets (see at least figure 4: packet are aggregated based on information and destination. It is inherent that the aggregator has to associate the aggregated packets with packet length as the aggregated packet has a length limit and each packet start and end bits have to know to de-aggregate); and forward individual packets of the different sets of sequential packets to a host platform with the separately associated attribute information (see at least abstract and figure 4).
Ketcham discloses all the limitations of the claimed invention with the exception that the packets are sequential packets. However, Fukuda, from the same field of endeavor, teaches aggregating reordering packets and forwarding the aggregated packet to the common destination (see at least Col.3, lines 6-18). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Fukuda, as indicted, into the communication method of Ketcham for the purpose of saving network resources and reduce processing time at the destination.
Ketcham in view of Fukuda discloses all the limitations of the claimed invention with the exception of associating attribute information with a first packet of the different sets sequential packets, the attribute information to indicate the determined at least one common attribute and forward based on the attribute information associated with the first packet. However, Zuk, from the same field of endeavor, teaches associating attribute information with a first packet of the different sets sequential packets, the attribute information to indicate the determined at least one common attribute and forward based on the attribute information associated with the first packet (see at least figure 2, element 200). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Zuk, as indicated, into the communication method of Ketcham in view of Fukuda for the purpose of improving data processing and enhancing security.
Ketcham in view of Fukuda, discloses all the limitations of the claimed invention with the exception of associating with the different sets sequential packets a batch indicator. However, Carroll, from the same field of endeavor teaches aggregating packets associated with the same flow from source to destination (see at least paragraphs [0006], [0052], [0075]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Carroll, as indicated, into the communication method of Ketcham in view of Fukuda for the purpose of delivering data from source to destination without interruption or errors.
Ketcham in view of Fukuda and further in view of Zuk discloses all the limitations of the claimed with the exception of dynamically determining different packet sets and separately associate different sets. However, Frank, from the same field of endeavor, teaches dynamically recognizing, rearranging, and separately associating sets of flows/subflows (see at least figure 1, and at least paragraphs [0104]-[106]: new flows/subflows are dynamically processed to forwarded). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Frank, as indicated, into the communication method of Ketcham in view of Fukuda and further in view of Zuk for the purpose of continuously monitor and dynamically allocate the communication resources.
Regarding claims 2, 17, and 24. Ketcham in view of Fukuda in view of Zuk and further in view of Frank discloses an apparatus wherein the dynamically determined at least one common attribute is a common destination for the different sets sequential packets (Ketcham: If the route shares at least one common destination with the first packet and that destination supports aggregate packets, an aggregate packet is created including the first packet and the second packet.) (Zuk: packets are part of a flow destined to the same destination (see at least claim 38)).
Regarding claims 3, 18 and 25. Ketcham in view of Fukuda in view of Zuk and further in view of Frank discloses an apparatus wherein the dynamically determined different common destination is a common media access control (MAC) address for the different sets sequential packets (Ketcham : In this example, the routers 312-314 do not perform packet format translation. The routers 308-314 could also be switches, bridges, or support some other type of packet access device (PAD) for analyzing packets). 
Regarding claims 4 and 19. Ketcham in view of Fukuda in view of Zuk and further in view of Frank discloses an apparatus wherein the circuitry is to determine the different a common service flow, wherein identifying the common service flow is based at least in part on a (source, destination, protocol) tuple included in each of the different sets sequential packets (Ketcham: If the route shares at least one common destination with the first packet and that destination supports aggregate packets, an aggregate packet is created including the first packet and the second packet.) (Fukuda: aggregated packet are part of the same flow which includes sequence number).
Regarding claim 10. Ketcham in view of Fukuda in view of Zuk and further in view of Frank discloses an apparatus wherein dynamically determined different  common attribute comprises common payload data included in each of the different sets sequential packets (Fukuda: aggregated packet are part of the same flow which includes sequence number). 
Regarding claim 11. Ketcham in view of Fukuda in view of Zuk and further in view of Frank discloses an apparatus wherein the dynamically determined different common attribute comprises a common security association for the different sets sequential packets (Ketcham: If the route shares at least one common destination with the first packet and that destination supports aggregate packets, an aggregate packet is created including the first packet and the second packet.)
Regarding claims 12 and 21. Ketcham in view of Fukuda in view of Zuk and further in view of Frank discloses an apparatus wherein different common attribute wherein the common attribute is selected from the group consisting of a common tunnel, a common layer header, a common protocol type, a common virtual local area network (VLAN), a common security association, a common protocol type, a common priority, a common network layer, a common tunnel, a common payload data, and a common Q-in-Q tag (Ketcham: If the route shares at least one common destination with the first packet and that destination supports aggregate packets, an aggregate packet is created including the first packet and the second packet.)
Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Fukuda in view of Zuk in view of Frank and further in view of Bertagna et al (US 2013/0089031).
Regarding claims 5 and 20. Ketcham in view of Fukuda in view of Zuk and further in view of Frank discloses all the limitations of the claimed invention with the exception of identifying n packets of a common size s, wherein the attribute information associated with different sets of sequential packets includes instructions to allocate an n x s memory block for use to process the different sets sequential packets following receipts of the different sets sequential packets. However, Bertagna, from a similar field of endeavor, teaches of identifying n packets of a common size s, wherein the attribute information associated with the different sets of sequential packets includes instructions to allocate an n x s memory block for use to process the different sets sequential packets following receipts of the different sets sequential packets (see at least paragraph [0168]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Bertagna, as indicated, into the communication apparatus of Ketcham in view of Fukuda in view of Zuk and further in view of Frank for the purpose of managing data aggregation and transmission.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Fukuda in view of Zuk in view of Frank and further in view of Muller et al (US 6,453,360).
Regarding claim 6. Ketcham in view of Fukuda in view of Zuk and further in view of Frank discloses all the limitations of the claimed invention with the exception of wherein the dynamically determined different common attribute comprises packets belonging to a common virtual local area network (VLAN), and wherein the attribute information associated with the first packet causes  a single lookup for the different sets sequential packets following receipt of the different sets sequential packets. However, Muller, from the same field of endeavor, teaches wherein the dynamically determined different common attribute comprises packets belonging to a common virtual local area network (VLAN), and wherein the attribute information associated with the first packet causes  a single lookup for the different sets sequential packets following receipt of the different sets sequential packets (col.19, lines 44-65). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Muler, as indicated, into the communication apparatus of Ketcham in view of Fukuda in view of Zuk and further in view of Frank for the purpose of managing data aggregation and transmission.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Fukuda in view of Zuk and further in view of Frank in view of Hwang et al (US 2004/0179475; hereinafter referred to as Hwang). 
Regarding claim 7. Ketcham in view of Fukuda in view of Zuk and further in view of Frank discloses all the limitations of the claimed invention with the exception of wherein the dynamically determined different common attribute comprises each packet of the plurality of sequential packets all having a common priority. However, Hwang, from the same field of endeavor, teaches wherein the dynamically determined different common attribute comprises each packet of the plurality of sequential packets all having a common priority (see at least abstract and paragraph [0029]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Hwang, as indicated, into the communication apparatus of Ketcham in view of Fukuda in view of Zuk and further in view of Frank for the purpose of improving data aggregations and transmission.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Fukuda in view of Zuk in view of Frank and further in view of Stuart et al (US 8,848,533). Hereinafter referred to as Stuart.
Regarding claim 8. Ketcham in view of Fukuda in view of Zuk and further in view of Frank discloses the different sets of packets is a subgroup of a second plurality of packets (there is a limit to the number of aggregated packets). Ketcham in view of Fukuda discloses all the limitations of the claimed invention with the exception that wherein the logic is further to reorder packets within the second plurality of packets to form the different sets sequential packets. However, Stuart, from the same field of endeavor, teaches reorder packets within the second plurality of packets to form the different sets sequential packets (see at least Col.5, lines 5-9: the fabric interfaces 206 in the port cards 102b, 102c aggregate packets from all fabric units 210 into their respective flows in their original ingress order based on the fabric routing instructions). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Stuart, as indicated, into the communication method of Ketcham in view of Fukuda in view of Zuk and further in view of Frank for the purpose of smoothing data transmission and reducing possibility of packet loss.
Regarding claim 9. Ketcham in view of Fukuda in view of Zuk in view of Frank and further in view of Stuart discloses an apparatus wherein the logic is to form the set of sequential packets while maintaining ordering of the first set of sequential packets in a common flow (Fukuda: see at least Col.3, lines 6-18).
Claims 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Fukuda in view of Zuk in view of Frank and further in view of Roh et al (US 2018/0199068). Hereinafter referred to as Roh.
Regarding claims 13 and 22. Ketcham in view of Fukuda in view of Zuk and further in view of Frank discloses all the limitations of the claimed invention with the exception of wherein the separately associated data comprises a batch indicator, a batch code type, and a batch length. However, Roh, from the same field of endeavor, teaches that a header can comprise a batch indicator, a batch code type, and a batch length and more (see at least paragraph [0052]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Roh, as indicated, into the communication method of Ketcham in view of Zuk and further in view of Frank and further in view of Fukuda for the purpose of improving data transmission.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Fukuda in view of Zuk in view of Frank in view of Venkataraman (US 2018/0164865). Hereinafter referred to as Venkataraman.
Regarding claim 14. Ketcham in view of Fukuda in view of Zuk and further in view of Frank discloses all the limitations of the claimed invention with the exception that the instructions are encoded on a device selected from the group consisting of an application-specific integrated circuit (ASIC), field-programmable gate array (FPGA), and a hard or soft intellectual property (IP) block. However, Venkataraman, from the same field of endeavor, teaches the logic comprises a hardware logic device selected from the group consisting of an application-specific integrated circuit (ASIC), field-programmable gate array (FPGA), and a hard or soft intellectual property (IP) block (see at least paragraphs [0004] and claim 3). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Venkataraman, as indicated, into the communication method of Ketcham in view of Fukuda in view of Zuk and further in view of Frank for the purpose of improving data processing.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476